Citation Nr: 1427602	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of a left ankle fracture with traumatic arthritis and soft tissue calcification of the Achilles tendon.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which increased the Veteran's disability rating for his left ankle disorder from a 10 percent rating to a 20 percent rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran receives ongoing VA treatment.  Records of his VA care, however, dated since July 2010, have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a contemporaneous VA examination to assess the current severity of his left ankle disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

Pertinent outstanding private treatment records from Rochester Medical Center, Strong Memorial Hospital, Dr. J. B. and Dr. J. H. should also be associated with the claims file upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent outstanding records of VA treatment for the Veteran's left ankle disorder dated after July 2010 and associate them with the record.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent private treatment records from Rochester Medical Center dated since June 2010, Strong Memorial Hospital dated since March 2010, Dr. J. B., and Dr. J. H.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his left ankle disorder and the impact of the disorder on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his left ankle disorder.  The claims file must be made available to and reviewed by the examiner.  

All appropriate tests and studies should be conducted, including an appropriate range of motion examination with specific findings as to dorsiflexion and plantar flexion of the left ankle.  The examiner should express all findings in degrees and note the degree where painful motion begins, if at all.

The examiner should indicate whether the limited motion of the left ankle, if any, is best characterized as marked or moderate.  

The examiner should note the presence, or absence, of (i) ankylosis of the ankle, noting plantar flexion and dorsiflexion; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.   

All findings must be set forth in the examination report. 

5. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

